Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 1 of 14 PAGEID #: 1283



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BRIDGET E. RICHARDS,

                       Plaintiff,
        v.                                            Civil Action 2:20-cv-5510
                                                      Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                       Defendant.

                             REPORT AND RECOMMENDATION

        Plaintiff, Bridget E. Richards, brings this action under 42 U.S.C. § 405(g) seeking review

of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Supplemental Security Income (“SSI”). For the reasons set forth below, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the

Commissioner’s decision.

   I.        BACKGROUND

        Plaintiff protectively filed her application for SSI on December 22, 2017, alleging disability

beginning that day. (Doc. 12, Tr. 331–39). After her application was denied initially and on

reconsideration, the Administrative Law Judge (the “ALJ”) held the hearing on November 15, 2019.

(Tr. 28–55). Roughly a month later, the ALJ issued a decision denying Plaintiff’s application for

benefits. (Tr. 8–27). The Appeals Council denied Plaintiff’s request for review, so the ALJ’s

decision became the final decision of the Commissioner. (Tr. 1–7).

        Plaintiff filed the instant case seeking review of the Commissioner’s decision on October

20, 2020 (Doc. 1). The Commissioner filed the administrative record on March 22, 2021 (Doc. 12),
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 2 of 14 PAGEID #: 1284




and Plaintiff filed her Statement of Errors on May 6, 2021 (Doc. 15). This matter is now ripe for

consideration. (See Docs. 13, 15, 18).

   A. Relevant Medical History and Hearing Testimony

       Because Plaintiff’s statement of errors pertains to her mental health only, the Undersigned

limits her discussion of the medical record and the hearing testimony to the same.

   1. Medical History

       The ALJ usefully summarized Plaintiff’s mental health symptoms:

       Turning to [Plaintiff]’s mental impairments, the record contains very limited
       treatment, and few objective findings. Treatment records in October 2017, prior to
       her alleged onset date document a history of depressive disorder, but few objective
       findings. As of October 11, 2017, [Plaintiff] contacted her primary care provider
       requesting a letter to appeal her disability denial and asking that it state she has
       severe depression. However, the doctor responded that she needed a follow up visit
       and he could not endorse that he would find she is disabled by reason of her
       depression, because as of her most recent visit in December 2016 her depression
       had appeared to improve (Exhibit C3F/18). At her October 17, 2017 visit, she
       reported that sertraline was helpful and she reported a reduction in depressed mood.
       [Plaintiff] reported she was satisfied with the control of her depression with
       sertraline. Her mental status examination was essentially normal noting normal
       mood and affect, normal speech, normal behavior, normal judgment and thought
       content, and no hallucinations (Exhibit C2F/12). She was attentive with normal
       cognition and memory. She was also prescribed trazadone for insomnia. She was
       advised to continue with sertraline and counseling, and again advised that she
       would need to see a psychiatrist if she needed disability for her depression (Exhibit
       C2F/7).

       The record lacks subsequent mental health treatment or counseling. [Plaintiff] did
       present for a preoperative evaluation in February 2018. She reported her depression
       was stable and she denied memory loss, but reported she was nervous and anxious
       and had insomnia. Again, her mental status examination was normal, noting normal
       mood, normal affect, normal behavior, normal judgment, normal thought content,
       and appropriate affect. She was attentive with no evidence of hallucinations
       (Exhibit C6F/9).

       In light of the lack of objective medical evidence [Plaintiff] underwent a
       consultative psychological evaluation on March 15, 2018 (Exhibit C7F). [Plaintiff]
       reported problems with anxiety and excessive worry. She did not report any
       hallucinations or delusional thinking. Upon examination, she was alert, clear and
       not confused. She was oriented to person, place situation and time. Short-term
       memory was noted to be poor, but working memory fair to good. She was able to

                                                 2
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 3 of 14 PAGEID #: 1285




        follow directions in the exam, and reported no problems in the past workplace. Her
        concentration was satisfactory and she, again, reported no problems in the past. She
        reported some conflicts with coworkers in the past. However, upon examination
        she was cooperative and spoke directly. She reported no problems managing her
        finances or living independently or making important decisions. Insight into her
        own mental health was adequate (Exhibit C7F).

        Subsequent records document continued treatment with her primary care provider
        (Exhibit C14F). She reported the medication was helpful and she was satisfied with
        her control of her depression (Exhibit C14F/64). As of September 2018[,] she was
        attending church every week. As of February 2019, [Plaintiff] reported to her
        primary care provider that she had not followed up with her psychologist (Exhibit
        C14F/43). She continued with sertraline. Again, in April 2019, primary care records
        note her depression was related to issues centered on problems with family
        members (Exhibit C14F/28). She also notably declined referral to a psychiatrist
        (Exhibit C14F/27).

(Tr. 19).

    2. Relevant Hearing Testimony

        The ALJ also summarized the relevant testimony from Plaintiff’s hearing:

        [Plaintiff] testified to depression and reports symptoms of anxiety.

        [Plaintiff] testified that she goes to church every Wednesday and Sunday. She goes
        to the grocery store and appointments with her mother. She does not drive due to her
        vision, however. She testified that she needs to lay down for 30 to 40 minutes after
        these activities. However, at her consultative examination she reported she spends
        her day doing household tasks, watching TV, personal care, preparing food, going
        on errands, listening to music and playing with her great niece. She stated that she
        socializes by phone regularly with her brother, friend, nieces and nephews, and
        weekly with others at church. She reported that she attends church once a week. She
        denied any changes in her interests or social activity involvement she stated that she
        does the cleaning and cooking and she and her mother and niece do the shopping
        (Exhibit C7F). . . .

        She testified she has depression with ups and downs. She gets frustrated and has
        problems with her memory and concentration. She forgets her appointments.

(Tr. 16, 18).




                                                  3
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 4 of 14 PAGEID #: 1286




    B. The ALJ’s Decision

        The ALJ found that Plaintiff has not engaged in substantial gainful activity since December

22, 2017, the application date. (Tr. 14). The ALJ determined that Plaintiff suffered from the

following severe impairments: depressive disorder, trauma and stress related disorder, and vision

astigmatism with functional vision loss. (Id.). The ALJ, however, found that none of Plaintiff’s

impairments, either singly or in combination, met or medically equaled a listed impairment. (Tr.

15).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ opined:

        [Plaintiff] has the residual functional capacity to perform light work as defined in 20
        CFR 416.967(b) except [Plaintiff] should avoid all hazards including heavy
        machinery, moving machinery, and unprotected heights; and would perform best
        with a position where there is no fine print and no use of a computer; can perform
        simple, routine, repetitive tasks involving only simple work related decisions and
        with few, if any, work place changes; no strict production quotas or fast paced work
        such as on an assembly line; occasional interaction with the general public; and
        frequent interaction with co-workers and supervisors.

(Tr. 17).

        Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence.” (Tr. 18).

        The ALJ then turned to the opinion evidence, beginning with the state agency psychological

consultants:

        The opinions of the state agency psychological consultants are persuasive (Exhibit
        C4A; C6A). As previously discussed, the evidence of record continues to document
        [Plaintiff]’s continued conservative outpatient treatment with mediation and
        counseling. She further evidences a significant level of daily activities that the
        undersigned finds consistent with the residual functional capacity from the prior
        administrative law judge decision. The evidence of record as a whole therefore does
        not suggest grater limitations pursuant to Drummond.

        The undersigned finds the opinions of the state agency medical consultants

                                                   4
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 5 of 14 PAGEID #: 1287




         unpersuasive. The undersigned finds, as discussed above, sufficient evidence of
         severe vision limitations (Exhibit C4A; C6A).

         Next, the ALJ considered the opinion of psychiatrist Dr. John Reece:

         The undersigned finds the opinions of John Reece, Psy.D. at Exhibit C7F mildly
         persuasive. While he does not opine to any specific limitations, his overall findings
         do not evidence limitations greater than those assessed in the residual functional
         capacity.

         Finally, the ALJ discussed the opinion of Plaintiff’s treating psychologist, Dr. John Mason,

who opined that Plaintiff is “almost agoraphobic and fearful of others” and would have a difficult

time maintaining employment due to her mental health symptoms. (Tr. 21). The ALJ found Dr.

Mason’s opinion “unpersuasive,” explaining that his limitations are “extreme and not supported by

any evidence.” (Id.).

         Relying on the VE’s testimony, the ALJ concluded that Plaintiff could not perform her past

relevant work as a cylinder inspector, bottle line attendant, or warehouse worker, but could perform

jobs that exist in significant numbers in the national economy, such as a hand packager or cleaner.

(Tr. 22–23). She therefore concluded that Plaintiff “has not been under a disability, as defined in

the Social Security Act, since December 22, 2017, the date the application was filed (20 CFR

416.920(g)).” (Tr. 23).

   II.      STANDARD OF REVIEW

         The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &



                                                   5
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 6 of 14 PAGEID #: 1288




Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To this

end, the Court must “take into account whatever in the record fairly detracts from [the] weight” of

the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).

   III.      DISCUSSION

          Plaintiff asserts that the ALJ improperly evaluated the opinion of her treating psychologist,

Dr. Mason. (Doc. 13 at 7–13). Dr. Mason, in a November 12, 2019 letter, wrote that he had been

treating Plaintiff since June 2016. (Tr. 951). He noted that she “was self referred and has been

consistent in her attendance in therapy,” but has “transportation problems since she cannot drive.”

(Id.). Dr. Mason reported that Plaintiff “presents with all of the vegetative signs of major

depression” and that “[h]er affect is depressed and tearful at times.” (Id.). Additionally, Dr. Mason

noted that she has “poor” concentration and “lacks energy to the point that her [activities of daily

life] (“ADL”) are often impaired.” (Id.). Dr. Mason then opined that “her depression is such that

she cannot perform normal work, nor she could she handle a normal work week.” (Id.). Regarding

Plaintiff’s interactions with others, Dr. Mason stated, “[Plaintiff] is very fearful of others and the

potential to be emotionally hurt by others,” and “[a]s a result, [] is very cautious and prone to over-

react in any confrontation.” (Id.). Thus, Dr. Mason opined, “[s]he would likely have difficulty

working with others and would not be able to handle supervisory direction needed to perform in the

work place.” (Id.). Dr. Mason also wrote that Plaintiff “admits to having a great deal of difficulty

with her family, whom she feels do not respect her,” and “[t]his somewhat paranoid view spills

over to other relationships in her life.” (Id.). And “[w]hile she is not floridly psychotic,” Dr. Mason

opined,“she does have some developing symptoms of psychosis, including paranoia and some



                                                    6
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 7 of 14 PAGEID #: 1289




delusional behavior.” (Id.). In sum, Dr. Mason concluded that, “[u]nder stress, these traits become

exacerbated and sometimes overwhelming to her,” and in “[his] opinion, [Plaintiff] is not capable

of handling any level of employment due to her condition.” (Tr. 951–52).

        The ALJ said the following about Dr. Mason’s opinion:

        The undersigned finds the opinions of John Mason, Ph.D. unpersuasive, other than
        to the extent it suggests [Plaintiff] has some limitations as a result of her mental
        impairments. While Dr. Mason is a treating psychologist, his opinions are extreme
        and not supported by any evidence. Notably, Dr. Mason did not provide any of his
        own treatment notes. Dr. Mason’s opinions are inconsistent with the evidence of
        record. He reports [Plaintiff] is almost agoraphobic and fearful of others. Yet at her
        hearing, she testified she goes to church two days a week, goes to the grocery store,
        and goes with her mother to appointments. A[t] her consultative examination she
        stated that she socializes by phone regularly with her brother, friend, nieces and
        nephews, and weekly with others at church (Exhibit C7F). His findings that
        [Plaintiff] has symptoms of psychosis, paranoia, and delusion, are completely
        inconsistent with [Plaintiff]’s normal mental status examinations throughout
        (Exhibit C2F; C6F; C7F). Thus, Dr. Mason’s opinions lack any objective support
        and are rather inconsistent with the remaining evidence of record, and therefore
        cannot be found persuasive.

(Tr. 21).

        Because Plaintiff filed her application after March 27, 2017, the Undersigned applies the

revised regulations redefining how evidence is categorized and evaluated when an RFC is assessed.

See 20 C.F.R. §§ 404.1513(a), 404.1520c, 416.913(a), 416.920c (2017). Plaintiff says that this

analysis violates the revised regulations. (Doc. 13 at 7–13). Those regulations describe five

different categories of evidence: (1) objective medical evidence, (2) medical opinions, (3) other

medical evidence, (4) evidence from nonmedical sources, and (5) prior administrative medical

findings. 20 C.F.R. §§ 404.1513(a)(1)–(5); 416.913(a)(1)–(5).

        Regarding two of these categories—medical opinions and prior administrative findings—

an ALJ is not required to “defer or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative finding(s) including those from [the



                                                  7
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 8 of 14 PAGEID #: 1290




claimant’s] medical sources.” 20 C.F.R. §§ 404.1520c(a); 416.920c(a). Instead, an ALJ must use

the following factors when considering medical opinions or administrative findings: (1)

“[s]upportability”;    (2)   “[c]onsistency”;     (3)    “[r]elationship    with     the    claimant”;

(4) “[s]pecialization”; and (5) other factors, such as “evidence showing a medical source has

familiarity with the other evidence in the claim or an understanding of [the SSA’s] disability

program’s policies and evidentiary requirements.” §§ 404.1520c(c)(1)–(5); 416.920c(c)(1)–(5).

       Although there are five factors, supportability and consistency are the most important, and

the ALJ must explain how they were considered. §§ 404.1520c(b)(2); 416.920c(b)(2). And

although an ALJ may discuss how he evaluated the other factors, the ALJ is not generally required

to do so. Id. Plaintiff asserts that the ALJ failed to properly assess either factor. As explained

below, the Undersigned disagrees.

   A. Supportability

       Plaintiff asserts that, because Dr. Mason provided a “detailed narrative” supporting his

opinion, the ALJ erred in concluding that Dr. Mason’s opinion is not well-supported. (Doc. 13 at

10). But the ALJ found Dr. Mason’s narrative and corresponding conclusions “extreme” and

unsupported by the evidence of record. (Tr. 21). Specifically, the ALJ noted that “Dr. Mason did

not provide any of his own treatment notes.” (Id.). And as the revised regulations explain, “[t]he

more relevant the objective medical evidence and supporting explanations presented by a medical

source are to support his or her medical opinion(s) . . . the more persuasive the medical opinions . .

. will be.” 20 C.F.R. § 404.1520c(c)(1).

       Notably, Plaintiff concedes that Dr. Mason did not support his opinion with treatment

records, explaining that “Dr. Mason indicated that he does not release treatment notes to anyone,

and that the letter was meant to describe his treatment of [Plaintiff].” (Id. (citing Tr. 955)). Still,



                                                  8
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 9 of 14 PAGEID #: 1291




Plaintiff says the lack of treatment records is somehow the ALJ’s fault. She asserts that the ALJ

“has the discretion to adjourn a hearing and to compel the production of necessary evidence.” (Id.

at 11). And “[t]here is no evidence,” says Plaintiff, “that the ALJ made any further attempts to

contact Dr. Mason or obtain any additional evidence.” (Id.). Thus, according to Plaintiff, “[t]he

ALJ did not develop a full and fair record in this case.” (Id.). So Plaintiff says that the ALJ erred

by “rel[ying] on that lack of evidence to dismiss the opinions of the only treating mental health

provider of record.” (Id. at 12).

          Plaintiff flips the burden on its head. “It is well-established that the ALJ carries the

responsibility for ensuring ‘that every claimant receives a full and fair hearing . . .’” Watkins v.

Astrue, No. 1:10CV486, 2011 WL 4478487, at *6 (N.D. Ohio Sept. 26, 2011) (quoting Simpson v.

Comm’r of Soc. Sec., 344 F. App’x 181, 189 (6th Cir. 2009)). “Yet, ‘[t]he burden of providing a

complete record, defined as evidence complete and detailed enough to enable the Secretary to make

a disability determination, rests with the claimant.’” Watkins, 2011 WL 447847, at *6 (alteration

in original) (quoting Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 214 (6th Cir.

1986)). “It is only under special circumstances when the claimant is unrepresented by council that

the ALJ has a special duty to develop the record.” Watkins, 2011 WL 447847, at *6 (citing Lashley

v. Sec’y of Health & Human Servs., 708 F.2d 1048, 1051 (6th Cir. 1983)). And “[u]ltimately, it is

the claimant’s burden to prove that she is disabled and entitled to benefits.” Watkins, 2011 WL

447847, at *6 (citing Moon v. Sullivan, 923 F.2d 175, 1181 (6th Cir. 1990)). So “‘[s]he is [the one]

responsible for furnishing evidence that can be used to reach that conclusion[.]’” Watkins, 2011

WL 447847, at *6 (quoting Rise v. Apfel, No. 99-6164, 2000 WL 1452846, at *2 (6th Cir. Oct. 13,

2000)).




                                                 9
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 10 of 14 PAGEID #: 1292




         That is especially so here because, as the Commissioner notes, Plaintiff had legal counsel at

 the time of Dr. Mason’s evaluation (Tr. 210) and at the 2019 hearing (Tr. 31). “[A]n ALJ is

 permitted to presume a claimant represented by counsel has presented the best case before the ALJ.”

 Owens v. Berryhill, No. 1:18CV01043, 2019 WL 2465229, at *12 (N.D. Ohio Feb. 13, 2019), report

 and recommendation adopted, No. 1:18CV1043, 2019 WL 1929695 (N.D. Ohio Apr. 30, 2019).

 Neither Plaintiff nor her counsel requested to keep the record open or suggested that the record was

 incomplete as to Dr. Mason’s opinion. See, e.g., id. (noting that claimant’s counsel “did not request

 the ALJ keep the record open for any additional medical opinions or records”). The ALJ had “the

 duty to develop the record.” Campbell v. Comm’r of Soc. Sec., No. 1:12CV1406, 2013 WL

 1908145, *8 (N.D. Ohio May 7, 2013). But that “duty does not permit [Plaintiff], through counsel,

 to rest on the record and later fault the ALJ for not performing a more exhaustive investigation.”

 Id. Plaintiff’s attempt to do so fails.

         In sum, the ALJ properly assessed the supportability of Dr. Mason’s opinion, and Plaintiff

 has shown no error in this regard.

     B. Consistency

         Plaintiff also contends that the ALJ did not assess whether Dr. Mason’s opinion is consistent

 with the record. (Doc. 13 at 10–13). Under the revised regulations, “[t]he more consistent a medical

 opinion(s) . . . is with the evidence from other medical sources and nonmedical sources in the

 claim, the more persuasive the medical opinion(s) . . . will be.” 20 C.F.R. § 404.1520c(c)(2). The

 ALJ applied this factor here. To start, she found Dr. Mason’s report that Plaintiff is “almost

 agoraphobic and fearful of others” inconsistent with Plaintiff’s hearing testimony that “she goes to

 church two days a week, goes to the grocery store, and goes with her mother to appointments.” (Tr.

 21). Additionally, the ALJ noted that Plaintiff reported, at her consultative exam, “that she



                                                  10
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 11 of 14 PAGEID #: 1293




 socializes by phone regularly with her brother, friend, nieces and nephews, and weekly with others

 at church.” (Id.).

        Plaintiff says that just because she can do these things “does not mean that she is not almost

 agoraphobic as Dr. Mason indicated.” (Doc. 13 at 12). For support, she cites other portions of her

 testimony purportedly supporting her agoraphobia. (Id.). For example, she testified that she likes

 to stay in her room because it is her “safe haven” and sometimes has to leave while shopping

 because she gets frustrated with other people near her. (Id. (citing Tr. 44)). But the fact that the

 ALJ and Plaintiff view the evidence differently is not grounds for reversal. See Moss v. Comm’r of

 Soc. Sec., No. 1:20-CV-243, 2021 WL 2282694, at *6 (W.D. Mich. June 4, 2021) (citing Reynolds

 v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011)) (“While Plaintiff points to other

 evidence in the record that could have supported a different conclusion, it is not for this Court to

 second-guess the ALJ’s decisions when supported by substantial evidence.”). Moreover, Plaintiff’s

 ADL were just one factor the ALJ considered.

        The ALJ additionally found that Dr. Mason’s “findings that [Plaintiff] has symptoms of

 psychosis, paranoia, and delusion, are completely inconsistent with [Plaintiff’s] normal mental

 status examinations throughout (Exhibits C2F; C6F; C7F).” (Tr. 21). Plaintiff challenges this

 finding, too, faulting the ALJ for failing to request Dr. Mason’s treatment records. (Doc. 13 at

 12– 13). As explained, it was Plaintiff’s duty—not the ALJ’s—to request these records. Moreover,

 Plaintiff fails to mention that, given the lack of mental health records, the agency ordered a mental

 evaluation. (Tr. 19). So the ALJ considered that evaluation, in addition to the existing mental

 health evidence already part of the record. The ALJ described those records earlier in her opinion:

        At her October 17, 2017 visit, [Plaintiff] reported that sertraline was helpful and she
        reported a reduction in depressed mood. [Plaintiff] reported she was satisfied with
        the control of her depression with sertraline. Her mental status examination was



                                                  11
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 12 of 14 PAGEID #: 1294




         essentially normal noting normal mood and affect, normal speech, normal behavior,
         normal judgment and thought content, and no hallucinations (Exhibit C2F/12). . . .

         The record lacks subsequent mental health treatment or counseling. [Plaintiff] did
         present for a preoperative evaluation in February 2018. She reported her depression
         was stable and she denied memory loss, but reported she was nervous and anxious
         and had insomnia. Again, her mental status examination was normal, noting normal
         mood, normal affect, normal behavior, normal judgment, normal thought content,
         and appropriate affect. She was attentive with no evidence of hallucinations
         (Exhibit C6F/9).

         In light of the lack of objective medical evidence [Plaintiff] underwent a
         consultative psychological evaluation on March 15, 2018 (Exhibit C7F). [Plaintiff]
         reported problems with anxiety and excessive worry. She did not report any
         hallucinations or delusional thinking. Upon examination, she was alert, clear and
         not confused. She was oriented to person, place situation and time. Short-term
         memory was noted to be poor, but working memory fair to good. She was able to
         follow directions in the exam, and reported no problems in the past workplace. Her
         concentration was satisfactory and she, again, reported no problems in the past. She
         reported some conflicts with coworkers in the past. However, upon examination
         she was cooperative and spoke directly. She reported no problems managing her
         finances or living independently or making important decisions. Insight into her
         own mental health was adequate (Exhibit C7F).

 (Tr. 19).

         “Because these observations were already in the opinion, the ALJ did not err by not

 repeating them when discussing how he considered [Dr. Mason’s] examination.” Buege v. Comm’r

 of Soc. Sec., No. 20-CV-1097-TMP, 2021 WL 2822043, at *7 (W.D. Tenn. July 7, 2021) (citing

 Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016) (“No doubt, the ALJ did not

 reproduce the list of these treatment records a second time when she explained why Dr. Bell’s

 opinion was inconsistent with this record. But it suffices that she listed them elsewhere in her

 opinion.”)) (finding that ALJ satisfied “consistency” requirement by “elaborat[ing] on several

 aspects of the record that illustrate his concerns with [medical source’s] opinion in earlier sections

 of his decision”).




                                                  12
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 13 of 14 PAGEID #: 1295




        In sum, the ALJ considered the consistency of Dr. Mason’s opinion in accordance with the

 revised regulations. So Plaintiff has shown no error in this regard.

                                                      ***

        At base, the ALJ complied with the revised regulations when she explained that Dr. Mason’s

 opinion is unsupported by and inconsistent with the record, and therefore, unpersuasive. This

 explanation fit well within the regulatory framework, see 20 C.F.R. § 404.1520c(a), (b), and

 provided an accurate and logical bridge for the Undersigned to trace the ALJ’s reasoning, see

 Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (citations omitted). While Plaintiff

 refers to other evidence that might support a different conclusion,“[e]ven if a preponderance of the

 evidence would have supported a finding that [Dr. Mason’s] opinion[] [was] persuasive—and even

 if we might have agreed with [Plaintiff] on de novo review—this [C]ourt is not permitted to decide

 the facts anew or re-weigh the evidence,” Fitzwater v. Comm’r of Soc. Sec., No. 1:20-CV-1456,

 2021 WL 2555511, at *9 (N.D. Ohio June 4, 2021), report and recommendation adopted, No. 1:20

 CV 1456, 2021 WL 2550985 (N.D. Ohio June 22, 2021) (citations omitted). Because the ALJ

 followed the regulatory requirements, the Court cannot “second-guess” her findings. Id. (citations

 omitted).

 IV.    CONCLUSION

        Based on the foregoing, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

 Statement of Errors and AFFIRM the Commissioner’s decision.

 V.     PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed finding or recommendations to which objection is made, together with supporting



                                                   13
Case: 2:20-cv-05510-ALM-KAJ Doc #: 19 Filed: 08/10/21 Page: 14 of 14 PAGEID #: 1296




 authority for the objection(s). A District Judge of this Court shall make a de novo determination of

 those portions of the Report or specific proposed findings or recommendations to which objection

 is made. Upon proper objection, a District Judge of this Court may accept, reject, or modify, in

 whole or in part, the findings or recommendations made herein, may receive further evidence or

 may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and Recommendation

 will result in a waiver of the right to have the district judge review the Report and Recommendation

 de novo, and also operates as a waiver of the right to appeal the decision of the District Court

 adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140 (1985); United States

 v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



 Date: August 10, 2021                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 14
